UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1803


YOURI BEITDASHTOO,

                    Debtor - Appellant,

             v.

NATIONWIDE REGISTRY & SECURITY, LTD,

                    Creditor - Appellee,

             and

DONALD F. KING,

                    Trustee.


Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:18-cv-00183-LMB-MSN)


Submitted: December 31, 2018                                      Decided: January 9, 2019


Before WILKINSON, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daniel M. Press, CHUNG & PRESS, P.C., McLean, Virginia, for Appellant. Robert L.
Vaughn, Jr., O’CONNOR & VAUGHN, LLC, Reston, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Youri Beitdashtoo appeals from the district court’s order affirming the bankruptcy

court’s order granting his motion to reopen his bankruptcy proceedings and granting in

part, and denying in part, his motion for sanctions against Nationwide Registry &

Security, Ltd. (“NRS”). We have reviewed the record included on appeal as well as the

parties’ briefs and find no reversible error. Accordingly, we affirm for the reasons stated

by the district court. Beitdashtoo v. Nationwide Registry & Sec. Ltd., No. 1:18-cv-00183-

LMB-MSN (E.D. Va., June 13, 2018). To the extent that NRS seeks to challenge parts of

the bankruptcy court’s ruling, its failure to file a cross-appeal deprives this court of

jurisdiction to consider those claims. See Fed. R. App. P. 3, 4; Greenlaw v. United

States, 554 U.S. 237, 244–45 (2008) (“[A]n appellate court may not alter a judgment to

benefit a nonappealing party. . . . [I]t takes a cross-appeal to justify a remedy in favor of

an appellee.” (citation omitted)). We dispense with oral argument because the facts and

legal contentions are adequately addressed in the materials before this court and argument

would not aid the decisional process.

                                                                                AFFIRMED




                                             2